This case, like the cases of Louisiana State Bar Ass'n v. Leche, 201 La. 293, 9 So.2d 566, and Louisiana State Bar Ass'n v. Connolly, 201 La. 342, 9 So.2d 582, is an original proceeding to disbar the defendant, Arthur A. Steiner, on the allegation that he "was convicted of a felony in the United States District Court for the Eastern *Page 1094 
District of Louisiana, New Orleans Division, in the matter entitled United States of America v. Arthur A. Steiner, No. 20,295, Criminal, as will appear from the certified copy of judgment of conviction, sentence and commitment attached hereto and made part hereof," with no other allegation of the defendant's misconduct nor any facts from which a conclusion might fairly be drawn that the defendant is guilty of misconduct on which his disbarment might be based. Nor are we informed by the record of the particulars on which the defendant's conviction in the federal court was based, our only knowledge thereof being what we may have heard or have read of the version of the matter reported by the newspapers.
What I said in my dissenting opinion in the Leche case with reference to the Connolly case is equally applicable here, for the cases are technically the same, since Steiner here pleaded nolo contendere to a charge of evading the payment of income taxes: "In that case the defendant was sentenced to prison, in addition to paying a fine, when she filed a plea of nolo contendere on a charge of evading the payment of income taxes. The jail sentence was suspended by the trial judge upon the payment of the fine and half the cost of the prosecution. With no other allegation in the petition than the fact that the defendant had been convicted of a felony, the Committee on Professional Ethics and Grievances is seeking to have her name stricken from the roll of attorneys and her license to practice law in this state revoked. Unless we are to assume that the judge had some arbitrary reason for suspending the defendant's jail sentence upon the payment of a fine, we have *Page 1095 
no recourse but to believe that the judge had at his disposal facts which justified the leniency showed her. Whatever these facts may be, they are unknown to us. Are we to use as a standard the judge's leniency toward the defendant Connolly when judgment is passed on her in this court, showing her leniency on the strength of this alone, without any knowledge of the facts of the case? Or are we to require the defendant to produce such facts for us? The fallacy of such procedure is apparent. Suppose the defendant either makes no defense or permits the judgment to go against him by default, if the court is undecided as to whether the defendant should be suspended or disbarred, what then would be our procedure? In such cases, we could not compel the committee to produce the facts which gave rise to the prosecution and conviction, for it is hornbook law that no evidence can be introduced beyond the pleadings in civil suits and there is no allegation in the petition under which the evidence can be produced." [201 La. 293, 9 So.2d 581.]
The holding in the majority opinion that in presenting to this court a certified copy of the judgment of Steiner's conviction the Committee on Professional Ethics and Grievances has made out a prima facie case and it is then up to the defendant to present his defense does not, in my opinion, solve the situation here. The authority to disbar attorneys is a responsibility placed upon this court and it is to be treated very seriously. I cannot conscientiously do justice to this or any similar case where the committee has failed to advise us in the petition of the acts of misconduct on which *Page 1096 
the disbarment is sought, whether the same constitute a felony of which the member has been convicted or not, particularly when the record is barren of any evidence of the acts which the defendant in this case may have committed. I cannot, therefore, concur in the decree in the majority opinion suspending the defendant from the practice of law for a period of two years, for to do so would, in my opinion, amount to an arbitrary fixing of the penalty.
For these reasons I must respectfully dissent.